United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                     January 16, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-60756
                              Summary Calendar



ISRAEL SEGOVIA-RODRIGUEZ

                    Petitioner,

v.


ALBERTO R GONZALES, U S ATTORNEY GENERAL

                    Respondent

                            --------------------
                  Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A77-801-533
                            --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

            Petitioner Israel Segovia-Rodriguez petitions this court

to review the July 27, 2004 order entered by the Department of

Justice reinstating his prior order of removal.                  Because his

petition was untimely, we DISMISS for lack of jurisdiction.

                                  BACKGROUND

            A native and citizen of Mexico, Segovia-Rodriguez entered

the United States without inspection in 1977.            On July 30, 1979, a

Texas     state     court   convicted     Segovia-Rodriguez       of     felony


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
unauthorized use of a vehicle.       Three years later, an immigration

judge ordered Segovia-Rodriguez deported to Mexico.

            Segovia-Rodriguez illegally reentered the United States

in 1991 and filed various adjustment of status papers with the

government.     On February 26, 2004, the Department of Homeland

Security    denied    his   application      for   permanent    residence.

Subsequently, the Department issued a notice reinstating Segovia-

Rodriguez’s 1982 deportation.        Segovia-Rodriguez was served with

this notice of intent form on July 27, 2004.        He filed a notice of

appeal on August 27, 2004, thirty-one days after he was served with

the form.      A central issue in this case thus revolves around

whether his appeal was timely.1

                                DISCUSSION

            8 U.S.C. § 1252(b)(1) provides that a petition for review

“must be filed not later than 30 days after the date of the final

order of removal.”     If the petition is untimely, this court has no

jurisdiction    to   review    the   order    of   removal.       A   valid

notice/decision of reinstatement, Form I-871, is a final order of

removal. See Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 294-95 (5th

Cir. 2002).    Segovia-Rodriguez filed his notice of appeal thirty-

one days after he was served with Form I-871, and accordingly, we

are without jurisdiction to review his appeal.



     1
          In our briefing notice, this court urged the parties to brief this
jurisdictional issue. Because we find it dispositive, we do not consider the
merits of Segovia-Rodriguez’s argument.

                                     2
          Segovia-Rodriguez, however, contends that the Form is not

complete, and therefore, cannot serve as a final order. Form I-871

consists of three parts: 1) the facts that formed the basis of the

determination to reinstate and the signature of “an immigration

officer” indicating that he communicated to the alien those facts

and the alien’s rights; 2) an acknowledgment and response by the

alien; and 3) the “Decision, Order, and Officer’s Certification”

signed by an “authorized deciding INS official.”    In the instant

case, the signature of an authorized deciding INS official was

omitted from the third part.    Segovia-Rodriguez would thus have

this court use the Warrant of Removal as the final order, under

which his petition for review would be timely.

          We disagree.   The thirty-day period for filing a notice

of appeal commences with the issue of the decision to reinstate the

prior deportation order, not the issuance of a warrant to implement

that decision.   The first part of Form I-871 is the conclusive

determination of reinstatement; the second and third parts merely

acknowledge what has already been decided.   Indeed, the first part

of Form I-871 uses the word “determination” five times.     Ponta-

Garcia v. Ashcroft, 386 F.3d 341, 343 (1st Cir. 2004).

          In Ponta-Garcia, the alien argued that his appeal was

timely, despite its being filed more than thirty days after Form I-

871 was completed, because he had sought reconsideration of the

Form I-871 decision through a letter to the government.   The First

Circuit held that the third part of the form–-the certification by

                                 3
a   second     officer––was    “reconsideration”   of   the   earlier

“determination” of the earlier decision made in the first part of

the Form.    Id. at 343.   Such a reconsideration is only necessary if

the alien contests the officer’s determination made in the first

part.   See 8 C.F.R. § 241.8.     Accordingly, the Form I-871 used in

Segovia-Rodriguez’s case is a final order that started the thirty-

day clock, despite the fact that the bottom part of the form was

not signed.

                               CONCLUSION

             Because Segovia-Rodriguez was subject to a final order of

removal on July 27, 2004, and because he did not file his notice of

appeal until 31 days after that final order, this court is without

jurisdiction to hear his appeal.

APPEAL DISMISSED.




                                    4